Case 3:99-cr-00083-S Document 46 Filed 12/17/20 Page1ofi1 PagelD 234

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
V. : CRIMINAL NO. 3:99-CR-83-S
TIMOTHY FRANKLIN FOWLER (1)

ORDER
The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. The District Court has made a de novo review of those portions of the proposed findings
and recommendation to which objection was made. Any objections are overruled, and the Court
ACCEPTS the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED December 17, 2020. bauer

UNITED STATES DISTRICT JUDGE
